     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          :
                                  :    CRIMINAL ACTION
          vs.                     :
                                  :    NO. 01-512-05
ANDRE COOPER                      :




                         MEMORANDUM AND ORDER


JOYNER, J.                                         April      26   , 2021


     Defendant Andre Cooper seeks early, compassionate release

from his incarceration at FCI Cumberland under multiple

consecutive sentences of life without possibility of release,

among others.    For the reasons which follow, Mr. Cooper’s Motion

is DENIED.

                         History of the Case

     The background behind Andre Cooper’s incarceration is

particularly disturbing.     Between 1996 to 2002, when he was

between 17 and 23 years of age, Defendant was an active member

of a group known as the “Boyle Street Boys,” a cocaine

manufacturing and distribution enterprise which operated out of

and primarily in and around the Highland Gardens section of

Chester, Pennsylvania.    In furtherance of this network, the

Boyle Street Boys utilized extremely violent tactics to control

                                      1
        Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 2 of 18



their lesser, younger members and street-level salespeople and

to protect what they perceived to be their “turf” for cocaine

sales and distribution.        In addition to illegally purchasing and

possessing a large cache of firearms and manufacturing and

distributing vast amounts of cocaine, the Boyle Street Boys

murdered 4 people in furtherance of their enterprise, one of

whom was a cooperating federal witness.           Defendant Cooper

committed one of these murders himself and actively conspired,

assisted, and participated in the planning and execution of the

others.

     Defendant was one of eight individuals named in a 44-count

indictment charging multiple counts of, inter alia,

racketeering, conspiracy to distribute and distribution of

cocaine, conspiracy to distribute and distribution of cocaine

within a school zone, conspiracy to murder, conspiracy to murder

a federal witness, murder, aiding and abetting, and using and

possessing a firearm during and in relation to crimes of

violence and in furtherance of drug trafficking crimes.              He was

arrested in early 2003 and held without bail pending trial, and

the Government subsequently obtained authorization to seek the

death penalty. The Defendant, along with his co-defendants was

tried over a period of some 5 ½ months beginning in January,

2006.    Although he was spared the death penalty, Defendant was

convicted of nearly all of the charges against him and sentenced

                                       2
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 3 of 18



to three terms of life imprisonment without possibility of

release to run consecutively to one another, one term of life

imprisonment to run concurrently and 9 terms of 10 years each of

imprisonment also to run concurrently.       Defendant’s judgment and

sentence were affirmed by the U.S. Court of Appeals for the

Third Circuit in August, 2009.      Since that time, Defendant has

filed numerous motions to vacate his sentence, re-open his case

and for habeas corpus relief, all of which have been denied and

those decisions denying relief have been affirmed on appeal.

     By the motion which is now before us, Defendant asserts

that he is an appropriate candidate for early release as a

consequence of his undiagnosed medical conditions and the threat

posed to his health by the ongoing coronavirus pandemic.

Specifically, Defendant alleges that he suffers from a history

of periodic episodes of chest pain and rapid heartbeats, and

swelling of the left breast area and that these undiagnosed

conditions put him at an increased risk of severe illness should

he be diagnosed with COVID-19.      (Defendant’s Emergency Motion

for Compassionate Release/Sentence Reduction [Doc. No. 1131] at

pp. 6-7). In further support of his motion, Defendant asserts

that he is now and has shown that he is remorseful for the

crimes he committed, “is truly sorry for the pain that [he’s]

caused a lot of people in the community” and that while in

prison, he has “shown compelling evidence of rehabilitation.”

                                    3
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 4 of 18



(Def’s Emergency Motion,     pp. 3, 6).    Thus, Defendant argues, he

“is not a danger to any other person or the community,” and the

reduction of his sentence “is consistent with the ends of

justice, as his continued incarceration is not necessary to

protect the public safety, promote justice and deter further

criminal acts.”    (Def’s Emergency Motion, p.6).

     In response, the Government notes that while Defendant’s

medical records do reflect that he suffers from hypertension and

obesity, he does not claim these ailments as a basis for relief

and in any event, his health issues are not particularly

remarkable.   In addition, Defendant was offered but refused a

COVID-19 vaccine.    The Government argues that Defendant has

served just 217 months of his life sentences and that while he

has only had one disciplinary infraction during his period of

incarceration, consideration of the factors outlined in 18

U.S.C. Section 3553(a) show that he should not be released as he

remains a threat to the safety of the community.

   Legal Standards Applicable to Compassionate Release Motions

     Defendant moves to reduce his sentence pursuant to the

“compassionate release” provisions of 18 U.S.C. Section

3582(c)(1)(A).    That section provides:

     (c) Modification of an imposed term of imprisonment. The
     court may not modify a term of imprisonment once it has
     been imposed except that –

     (1)          in any case –

                                    4
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 5 of 18



          (A)   the court, upon motion of the Director of the
                Bureau of Prisons, or upon motion of the
                defendant after the defendant has fully exhausted
                all administrative rights to appeal a failure of
                the Bureau of Prisons to bring a motion on the
                defendant’s behalf or the lapse of 30 days from
                the receipt of such a request by the warden of
                the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may
                impose a term of probation or supervised release
                with or without conditions that does not exceed
                the unserved portion of the original term of
                imprisonment), after considering the factors set
                forth in section 3553(a) to the extent that they
                are applicable, if it finds that –

                (i)      Extraordinary and compelling reasons
                         warrant such a reduction; or

                (ii)     the defendant is at least 70 years of age,
                         has served at least 30 years in prison,
                         pursuant to a sentence imposed under
                         section 3559(c), for the offense or
                         offenses for which the defendant is
                         currently imprisoned, and a determination
                         has been made by the Director of the
                         Bureau of Prisons that the defendant is
                         not a danger to the safety of any other
                         person or the community, as provided under
                         section 3142(g);

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission; …

     The factors to which consideration must be given are, as

noted above, set out in Section 3553(a) of Title 18 of the

United States Code and include:

     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;

     (2) the need for the sentence imposed to reflect the
     seriousness of the offense, promote respect for the law,
     provide just punishment, to afford adequate deterrence to

                                    5
      Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 6 of 18



      criminal conduct, protect the public from further crimes of
      the defendant, and to provide the defendant with needed
      vocational or educational training, medical care or other
      correctional treatment in the most effective manner;

      (3)   the kinds of sentences available;

      (4)   the kinds of sentence and the sentencing range
            established for the applicable category of offense
            committed by the applicable category of defendant…

      (5)   any pertinent policy statement issued by the
            Sentencing Commission … in effect on the date the
            defendant is sentenced;

      (6)   the need to avoid unwarranted sentence disparities
            between defendants with similar records convicted of
            similar conduct; and

      (7)   the need to provide restitution to any victims of the
            offense.

18 U.S.C. Section 3553(a)(1)-(7).

      The applicable policy statement for “Reduction in Term of

Imprisonment Under 18 U.S.C. Section 3582(c)(1)(A)” is set forth

in Section 1B1.13 of the U.S. Sentencing Guidelines. 1           It reads

as follows:


1 Prior to the passage of Section 603(b) of the First Step Act of 2018, a

prisoner’s only avenue to an early “compassionate” release from incarceration
was through a motion filed by the Director of Prisons on his or her behalf.
The 2018 Act expanded the availability of the compassionate release process
by allowing defendants to directly petition the district courts for a
reduction of sentence. United States v. Bayron, No. 95-CR-338-01, 2021 U.S.
Dist. LEXIS 29846, at *4, 2021 WL 632677, at *2 (E.D. Pa. Feb. 18,
2021)(citing United States v. Rodriguez, 451 F. Supp. 3d 392, 395 (E.D. Pa.
2020); United States v. DuBois, No. 04-CR-680-06, 2021 U.S. Dist. LEXIS
29848, at *5, 2021 WL 632679, at *2 (E.D. Pa. Feb. 18, 2021). The policy
statement at issue here and which is articulated in U.S.S.G. Section 1B1.13,
however, has not been updated in response to the 2018 Act and thus there is
no policy statement of the Sentencing Commission applicable to motions for
compassionate release filed by defendants under the First Step Act. Bayron,
2021 U.S. Dist. LEXIS at *5 - *6. We agree with our colleagues Judge Brody
and Judge Schiller, among others, that while the Sentencing Commission’s
outdated policy statement offers helpful guidance for a Court’s assessment of

                                      6
      Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 7 of 18



      Upon motion of the Director of Prisons under 18 U.S.C.
      Section 3582(c)(1)(A), the court may reduce a term of
      imprisonment (and may impose a term of supervised release
      with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment) if,
      after considering the factors set forth in 18 U.S.C.
      Section 3553(a), to the extent that they are applicable,
      the court determines that –

      (1)

            (A)   extraordinary and compelling reasons warrant the
                  reduction; or

            (B)   the defendant (i) is at least 70 years old; and
                  (ii) has served at least 30 years in prison
                  pursuant to a sentence imposed under 18 U.S.C.
                  Section 3559(c) for the offense or offenses for
                  which the defendant is imprisoned;

      (2)   the defendant is not a danger to the safety of any
            other person or to the community, as provided in 18
            U.S.C. Section 3142(g); and

      (3)   the reduction is consistent with this policy
            statement.

Among the examples given in the Commentary to the Policy

Statement as to what may constitute “extraordinary and

compelling” reasons warranting a reduction in sentence are:

terminal illness, serious physical or medical condition, serious

functional or cognitive impairment, deteriorating physical or

mental health because of age or the aging process “which

substantially diminishes the ability of the defendant to provide



extraordinary and compelling reasons for release, it does not preclude us
from considering other reasons which a defendant might raise on a motion for
compassionate release which are not specifically contemplated in the policy
statement. Bayron, 2021 U.S. Dist. LEXIS at *8(citing United States v.
Brooker, 976 F.3d 228, 237 (2d Cir. 2020)); Rodriguez, 451 F. Supp. 3d at
395, 397-400.

                                      7
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 8 of 18



self-care within the environment of a correctional facility and

from which he or she is not expected to recover,” as well as

various family circumstances such as could arise from the death

or incapacitation of the caregiver of a defendant’s minor child

or children, or the incapacitation of a defendant’s spouse or

registered partner when the defendant would be the only

available caregiver for that person.       “Rehabilitation of the

defendant is not, by itself, an extraordinary and compelling

reason.”   (U.S.S.G. Section 1B1.13, 18 U.S.C.A., Commentary

Application Notes 1(A) – (C), 3).

     Finally, Section 3142(g) prescribes the following factors

to be considered in determining the detention/continued

detention or release of an individual:

     (1)   the nature and circumstances of the offense charged,
           including whether the offense is a crime of violence,
           a violation of section 1591 [18 U.S.C. Section 1591],
           a Federal crime of terrorism, or involves a minor
           victim or a controlled substance, firearm, explosive,
           or destructive device;

     (2)   the weight of the evidence against the person;

     (3)   the history and characteristics of the person,
           including –

           (A)   the person’s character, physical and mental
                 condition, family ties, employment, financial
                 resources, length of residence in the community,
                 community ties, past conduct, history relating to
                 drug or alcohol abuse, criminal history, and
                 record concerning appearance at court
                 proceedings; and



                                    8
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 9 of 18



           (B)   whether, at the time of the current offense or
                 arrest, the person was on probation, on parole,
                 or on other release pending trial, sentencing,
                 appeal, or completion of sentence for an offense
                 under Federal, State, or local law; and


     (4)   the nature and seriousness of the danger to any person
           or the community that would be posed by the person’s
           release. In considering the conditions of release
           described in subsection (c)(1)(B)(xi) or
           (c)(1)(B)(xii) of this section, the judicial officer
           may upon his own motion, or shall upon the motion of
           the Government, conduct an inquiry into the source of
           the property to be designated for potential forfeiture
           or offered as collateral to secure a bond, and shall
           decline to accept the designation, or the use as
           collateral, of property that, because of its source,
           will not reasonably assure the appearance of the
           person as required.

     In summary then, a sentencing court may only reduce a

defendant’s sentence under Section 3582(c)(1)(A) if the

following four conditions are satisfied: (1) the inmate has

exhausted his administrative rights to appeal with the Board of

Prisons or 30 days have passed since the submission of a request

to the warden to petition the Bureau of Prisons to file a

compassionate release motion on the inmate’s behalf, whichever

is earlier; (2) the court finds that extraordinary and

compelling reasons warrant a sentence reduction; (3) the court’s

reduction would be consistent with any applicable policy

statements issued by the Sentencing Commission; and (4) the

proposed reduction would be consistent with the sentencing

factors outlined in 18 U.S.C. Section 3553(a).         United States v.


                                    9
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 10 of 18



Georgiou, Crim. A. No. 09-088, 2021 U.S. Dist. LEXIS 55245, *11,

2021 WL 1122630 (E.D. Pa. March 23, 2021)(citing United States

v. Brown, 13-cr-176-05, 2020 U.S. Dist. LEXIS 90187, 2020 WL

2615616, at *1 (E.D. Pa. May 22, 2020)); United States v.

Trippett, Crim. A. No. 12-632-01, 2021 U.S. Dist. LEXIS 41449 at

*6, 2021 WL 847155 (E.D. Pa. March 5, 2021).          See also, United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) and United

States v. Sparrow, No. 20-2674, 2021 U.S. App. LEXIS 6022, 2021

WL 796411 (3d Cir. March 2, 2021)(per curiam)(both noting

importance of strict compliance with exhaustion requirement).

Through   it   all,   a   defendant   has   the   burden   of   establishing

circumstances warranting his release. United States v. Cabrera,

Crim. A. No. 18-304-01, 2021 U.S. Dist. LEXIS 21833 at*9, 2021 WL

411502 (E.D. Pa. Feb. 5, 2021); United States v. Neal, Crim. Nos.

08-cr-0628, 10-cr-0685, 2020 U.S. Dist. LEXIS 187749 at *10, 2020

WL 5993290 (E.D. Pa. Oct. 9, 2020).

                                Discussion

     At the outset, we are charged with first ascertaining

whether the Defendant has satisfied the administrative pre-

requisite of exhaustion by having previously presented a request

to the warden of the institution where he is being housed to

bring a motion for sentence modification on his behalf.            The

Government acknowledges that this pre-condition has been

satisfied: “On or about June 12, 2020, the defendant submitted

                                      10
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 11 of 18



an unsuccessful request for compassionate release to the warden,

asserting that his undiagnosed medical conditions combined with

his rehabilitation are grounds for compassionate release.”

(Government’s Response in Opposition to Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. Section 3582(c)(1)(A)(i)

at p.8).   Thus, we are vested with the ability to now consider

Defendant’s motion and we turn next to considering whether there

are "extraordinary and compelling reasons" to warrant a

reduction in Defendant's sentence.

     The premise for Andre Cooper’s motion for release here is,

of course, the ongoing coronavirus pandemic. As we recently

observed in our Memorandum Opinion in United States v. Jerrick

Limehouse, Crim. A. No. 08-CR-223-1, 2021 U.S. Dist. LEXIS

70730, *10, 2021 WL 1387756 (E.D. Pa. Apr. 13, 2021), it has now

been well-established that the novel coronavirus is a highly

contagious and dangerous virus that has thus far caused nearly

32 million Americans to contract COVID-19 and some 567,000

fatalities in this country alone.        See, e.g., www.covid19

tracker.   In Maryland, where Defendant is presently housed,

there have been some 437,000 cases to date and over 8,500 deaths

from COVID-19. Id.    The total inmate population at the Federal

Correctional Facility at Cumberland, Maryland ("FCI Cumberland")

where Defendant is located, is 1,165.        Since the outset of the

pandemic, some 340 inmates and 50 staff members have tested

                                    11
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 12 of 18



positive for the virus, all of whom have recovered.          Thankfully,

no inmates or staff have died and at present there are no

positive inmates and just two positive staff members who are

presently quarantining.     To date, 370 inmates have been fully

vaccinated, as have 50 staff members.         www.bop.gov/coronavirus.

     The Bureau of Prisons has recognized that “COVID-19 poses a

unique challenge to the prison system.”        United States v. Nunez,

483 F. Supp.3d 280, 283 (E.D. Pa. 2020)(citing Interim Guidance

on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities, Ctrs. For Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-

detention.html (July 20, 2020)).         As a result, it has

implemented an action plan which called for significant

modification in its operations including suspension of outside

visitors, tours and programming, as well as the implementation

of protocols for social distancing, cleaning and hygienic

treatment of its facilities, quarantining and testing of

inmates, staff and necessary outside visitors, and the treatment

of symptomatic inmates, among other things.

http://www.bop.gov/resources/news/20200319_covid19_update.

This action plan has been modified as necessary throughout the

pandemic, and was last updated on November 25, 2020 to still

require the screening and quarantining of new inmates at BOP

                                    12
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 13 of 18



facilities, screening and testing of existing inmates and

frequent cleaning, although some non-contact visiting and

programming has been resumed so long as visitors are masked and

temperature-screened.     All visits must take place behind

plexiglass barriers and thorough cleaning of all chairs and

surfaces between visiting groups is mandated. Prisoners are

still limited in their movements to avoid gathering in

congregate settings and generally only as necessary to

facilitate thrice-weekly showers, laundry, commissary, telephone

and computer/law library usage, they are still required to

maintain appropriate social distancing as much as practicable,

and telephone calls and teleconferencing with legal counsel

continue to be utilized as much as possible.         With the exception

of necessary medical care, travel between facilities remains

restricted, official staff travel and training remains cancelled

and staff continue to be assigned to the same postings in lieu

of rotation as much as practicable. See,

www.bop.gov/coronavirus/covid19_status.jsp.

     Pursuant to guidance from the Centers for Disease Control,

there are a multitude of medical conditions which may be more

likely to result in severe illness from COVID-19 in adults of

any age.   Included among these conditions are: cancer, chronic

kidney disease, other chronic lung conditions such as COPD,

interstitial lung disease, cystic fibrosis and pulmonary

                                    13
      Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 14 of 18



hypertension, Alzheimer’s disease and other types of dementias,

diabetes, down syndrome, heart conditions like coronary artery

disease, heart failure, cardiomyopathies or hypertension, HIV,

having an immunocompromised or weakened immune system, liver

disease, obesity or the condition of being overweight 2,

pregnancy, sickle cell disease, smoking, history of organ or

blood stem cell transplant and stroke or cerebrovascular

disease. See, www.cdc.gov. Severe illness is defined to mean

“that a person with COVID-19 may need: hospitalization,

intensive care, a ventilator to help them breathe, or they may

even die.”    Id.

      In this case, it appears from Defendant's medical records

that he does fall within the definition of obesity given that

his BMI is 31 and he does have a history mild hypertension with

his most recent recorded readings being 132/78, 127/86, 134/95,

128/82,   129/93 and 120/83.      He is not on any prescribed

medication 3 and it seems that his hypertension is being

adequately managed and controlled through diet and exercise and

is presently in remission.       He also has a history dating back to


2 Overweight is defined as having a Body Mass Index (BMI) of greater than 25

kg/m but less than 30 kg/m. Obesity is defined as having a BMI of greater
than 30 kg/m but less than 40 kg/m and severe obesity occurs with a BMI
greater than 40 kg/m. www.cdc.gov

3 According to the Government, Mr. Cooper was advised in April 2020 by the

prison physician that he had hypertension that that he recommended
medication, but the defendant refused to take the recommended medication.
(Govt's Response in Opposition to Defendant's Motion to Reduce Sentence, at
p. 9).

                                      14
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 15 of 18



November, 2019 of recurrent, intermittent chest pain, swelling,

pain and tenderness of the left knee, and myopia or near-

sightedness for which eyeglasses have evidently been prescribed.

Upon presentment of his complaints to the health unit, Mr.

Cooper has had EKGs, full laboratory studies and x-rays

performed in a timely manner, but nothing abnormal was found.

His medical history includes mention of a lipoma of the

skin/subcutaneous tissue in July, 2014 but nothing further.

Indeed, his records suggest that Defendant has been plagued more

by dental problems than anything else for which he appears to

have been regularly treated.      Defendant was also evidently

quarantined for exposure to the coronavirus in December, 2020

but he did not contract COVID-19.        Moreover, Defendant

acknowledges that he was offered but declined to be vaccinated

against COVID-19.    "As the Third Circuit has explained, 'the

mere existence of COVID-19 in a society and the possibility that

it may spread to particular prison alone cannot independently

justify compassionate release, especially considering BOP's

extensive and professional efforts to curtail the virus's

spread.'"   United States v. Weary, Crim. A. No. 19-CR-0482, 2021

U.S. Dist. LEXIS 70724 at *12, 2021 WL 1387757 (E.D. Pa. April

13, 2021)(quoting United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020)). This evidence reflects that Defendant's          medical

issues have been well-managed and that he has received timely

                                    15
     Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 16 of 18



and appropriate treatment when needed.        We therefore cannot find

that Defendant's medical conditions present such compelling and

extraordinary circumstances as would warrant early,

compassionate release.

     Nor do we find Defendant's professed remorse for his

crimes to be justification for his early release either.

Defendant strenuously argues that he should not be held fully

accountable for his actions because he was approximately 16

years of age when he first began selling drugs and that he was a

product of having grown up in a dangerous, crime-ridden

environment, had himself been kidnapped and violently assaulted

and "failed miserably in school," dropping out in the 12th grade.

While this Court recognizes that Defendant had enormous

obstacles and trauma to overcome and truly sympathizes with his

plight, we nevertheless cannot find these circumstances warrant

releasing or reducing Defendant's life sentences for what were

unquestionably heinous, pre-mediated murders of four people and

other crimes. Defendant participated in the planning and

fulfillment of each of those murders -- one of which was of a

cooperating federal witness and one of which was of a young,

teenage boy who begged for his life.        Defendant himself murdered

another individual, who was believed to be a competing drug

dealer.   Defendant has served just 18 years and is now just 41

years of age.   He does not come anywhere close to the age of 70

                                    16
        Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 17 of 18



and 30 years of service benchmark articulated in Section

3582(c)(1)(A).

        Additionally,        while   we    applaud       Defendant's     history     of

exemplary behavior while incarcerated as well as his outstanding

record     of    participation       in    the    educational,    employment        and

rehabilitation programming offered in the correctional facilities

where     he    has   been    housed,     we    simply   cannot   find    that     this

impressive record outweighs the extremely violent, depraved and

appalling crimes of which he stands convicted.                 Defendant may have

been just 16 or 17 when he first became associated with the Boyle

Street Boys, but he continued that association and the racketeering

activities that went with it uninterrupted until he was arrested

at age 23.       Notwithstanding that more recent research may reveal

that brain development in adolescents continues through the mid-

20's, 4 Mr. Cooper was one of the principal, senior members of an

extremely violent criminal enterprise who was actively engaged in

the planning and organization of its operations and the crimes

committed in furtherance thereof -- he was not a low-level member

or underling. 5       By his own admission, Defense counsel raised the

issue of Defendant's relative youth and immaturity during the

sentencing phase in what ultimately proved to be a successful


4 www./sentencingproject.org/publications/the-next-step-ending-excessive-
punishment-for-violent-crimes/
5 According to the Third Superseding Indictment at p.15, the group's leaders

of which Defendant was one were known as the "old-heads" and those that acted
at their direction were called the "youngboys."

                                           17
      Case 2:01-cr-00512-JCJ Document 1139 Filed 04/27/21 Page 18 of 18



attempt to save him from the death penalty.                (Def's Emergency

Motion for Compassionate Release/Sentence Reduction, at p. 25) and

thus to a large extent, Defendant's age has already militated in

his favor insofar as his sentencing is concerned.                         In

the   final   analysis,   Defendant       simply   has   not   made   out   the

extraordinary showing necessary to satisfy the dictates of Section

3582(c)(1)(A).     While he is certainly well within his rights to

make his own decisions as to his own medical care, the Court can

reach no other conclusion but that if Defendant had any serious

concerns or fears for his health, safety and well-being as a

consequence of the coronavirus, he would have availed himself of

the COVID-19 vaccine which was offered.             Perhaps he ultimately

will elect to do just that.      That is up to him, but inasmuch as it

is up to this Court to decide whether Defendant is entitled to

early, compassionate release as a consequence of COVID, the motion

therefore is denied.

      An order follows.




                                     18
